IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1045
                              Filed June 15, 2016


AFSCME IOWA COUNCIL 61,
    Petitioner-Appellant,

vs.

IOWA PUBLIC EMPLOYMENT
RELATIONS BOARD,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Dustria A. Relph,

Judge.



       AFSCME appeals the dismissal of its prohibited practice complaint.

AFFIRMED.



       Mark T. Hedberg and Sarah M. Wolfe of Hedberg & Boulton, P.C., Des

Moines, for appellant.

       Diana S. Machir of Iowa Public Employee Relations Board, Des Moines,

for appellee.




       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                        2


BOWER, Judge.

      AFSCME Iowa Council 61 (ASFCME)1 appeals the Iowa Public Employee

Relation Board’s (PERB) dismissal of its prohibited practice complaint claiming

PERB’s decision was based upon an irrational, illogical, or wholly unjustifiable

interpretation of law. We disagree and affirm PERB’s dismissal.

I.    BACKGROUND FACTS AND PROCEEDINGS

      We adopt the district court’ summation of the factual background:

              AFSCME filed a prohibited practices complaint against the
      State of Iowa, Department of Corrections (hereinafter State) in
      February, 2012, alleging that the Department of Corrections
      (hereinafter DOC) violated certain provisions of Iowa Code Chapter
      20 when they denied AFSCME members the right to wear union
      pins depicting a photo of Governor Branstad with the universal red
      “no” symbol across it, and the phrases “1991 or 2011” written
      across the top and “NOTHING HAS CHANGED” written across the
      bottom of the pin. There is nothing on the pin that makes it clear to
      the public that the pin is an ASFCME union pin.
              In a March, 2014 ruling, an administrative law judge of PERB
      found that the DOC’s prohibition of the pins was a prohibited
      practice in violation of Iowa Code Section 20.10(2)(a) (2011). The
      State appealed.
              In its October, 2014 decision, the Public Employee Relations
      Board concluded that “special circumstances” existed in this
      situation which warranted the DOC’s ban of the pins. Based upon
      that finding, PERB reversed the ALJ’s decision that the State
      committed a prohibited practice in violation of Iowa Code Section
      20.10(2)(a).

      The district court issued a ruling in June 2015, affirming PERB’s dismissal

of AFSCME’s prohibited practices complaint. AFSCME now appeals.

II.   STANDARD AND SCOPE OF REVIEW

              Judicial review of an agency ruling is governed by [the Iowa
      Administrative Procedure Act [IAPA], Iowa Code chapter 17A]. The
      district court reviews the agency’s decision in an appellate capacity.

1
 AFSCME is an acronym for the American Federation of State, County, and Municipal
Employees.
                                           3


       In turn, we review the district court’s decision to determine whether
       it correctly applied the law. We must apply the standards set forth
       [in the IAPA] and determine whether our application of those
       standards produces the same result as reached by the district
       court.

AFSCME Iowa Council 61 v. Iowa Pub. Emp’t Relations Bd., 846 N.W.2d 873,

877–78 (Iowa 2014) (citations omitted). If so, we affirm the judgment of the

district court. See id.

       PERB notes ASFCME has failed to designate which section of

17A.19(10), grounds for judicial relief, apply in this appeal.         While ASFCME

claims PERB incorrectly interpreted the law, ASFCME’s argument consists of

attempts to demonstrate PERB incorrectly applied the law to the facts in this

case. Therefore, we will focus our review on PERB’s application of law to fact.

See Iowa Code § 17A.19(10)(m). Even if we also applied section 17A.19(10)(l)

(interpretation of law), given ASFCME’s heavy burden, we would reach the same

conclusion and affirm PERB’s dismissal.

       “Because the legislature has now expressly vested PERB with discretion

to apply chapter 20, we review PERB’s . . . application of section 20.8 to

determine if the ruling is ‘irrational, illogical, or wholly unjustifiable.’” AFSCME

Iowa Council, 846 N.W.2d at 878 (quoting Iowa Code § 17A.19(10)(m)).

       A decision is “irrational” when it is “not governed by or according to
       reason.” Webster’s Third New International Dictionary 1195. A
       decision is “illogical” when it is “contrary to or devoid of logic.” Id. at
       1127. A decision is “unjustifiable” when it has no foundation in fact
       or reason. See id. at 2502 (defining “unjustifiable” as “lacking in . . .
       justice”); id. at 1228 (defining “justice” as “the quality or
       characteristic of being just, impartial or fair”); id. (defining “just” as
       “conforming to fact and reason”).
                                          4

Id. “‘The burden of demonstrating . . . the invalidity of agency action is on the

party asserting invalidity.’” Id. (quoting Iowa Code § 17A.19(8)(a)).

III.   ANALYSIS

       ASFCME claims PERB’s decision to apply the “special circumstance”

exception to prohibit DOC employees from wearing the pin was based on an

irrational, illogical or wholly unjustifiable interpretation of law. See United States

Dep’t of Justice v. Fed. Labor Relations Auth., 955 F.2d 998, 1003–004 (5th Cir.

1992) (defining the “special circumstances test” as “widely applied” by the

National Labor Relations Board).

       On this issue, the district court reasoned:

              It is not disputed that union members have a statutory right
       to wear union insignia under Iowa Code § 20.8(3). It is also not
       disputed that an exception to this right exists for special
       circumstances.      Special circumstances that have been long-
       recognized as justification for employer infringement upon this right
       include where prohibition of an activity is necessary in order to
       maintain discipline and ensure safety. Republic Aviation Corp. v.
       N.L.R.B., 324 U.S. 793, 803 n.10 (1945).
              In this case, at least two union staff members at the Iowa
       Medical and Classification Center complained to their warden that
       they found the pins offensive. Subsequently, the DOC banned the
       pins because they were deemed disrespectful, did not display
       appropriate behavior, did not comport with the responsibility of the
       DOC to model prosocial behavior to offenders, and were in violation
       of DOC policies. These include policies requiring employees to
       conduct themselves in a professional manner which creates and
       maintains respect for the DOC and to avoid action that might
       adversely affect confidence in the criminal justice system. DOC
       representatives testified that the pins herein were disrespectful to
       Governor Branstad, who is at the top of the DOC’s chain of
       command, and viewed them as an attack on the DOC from the top
       down.
              The work environment in the present matter is unlike any
       other. DOC employees are responsible for the housing, care,
       rehabilitation, and 24 hour supervision of criminal offenders whose
       offenses were deemed serious enough to warrant imprisonment.
       The volatile nature of the prison setting presents unique needs
                                          5


       which require a very high level of control and consistency to avoid
       disruption. Maintenance of control and avoidance of disruption in
       the prison environment are paramount to the safety of both
       employees and offenders. If there is any place where it is
       necessary to maintain discipline, it would be in a prison. Internal
       security within a correctional facility is central to all other
       corrections goals. Pell v. Procunier, 417 U.S. 817, 822–23 (1974).
       Though the need to maintain discipline and ensure safety would
       typically apply to employees, it is reasonable and necessary, within
       the DOC, to extend that need to the offenders under the
       employees’ supervision, as well.
               These enhanced needs for control and consistency, along
       with the “paramilitary structure” of the Department of Corrections
       were significant factors contributing to PERB’s finding that special
       circumstances exist in this case. This court finds substantial
       evidence, as defined above, exists to support that finding.
               This court further agrees that, given the volatile environment
       of a prison, the DOC should not be required to wait until
       correctional staff or inmate safety is actually jeopardized through
       actual workplace disruption to prove special circumstances.
       Workplace disruption within the DOC would undermine offender
       confidence not only in the DOC, but also in the criminal justice
       system. Disruption and disorder within a prison, be it amongst staff
       or otherwise, could provide an excuse for negative, if not
       dangerous, offender behaviors.             Given the unique work
       environment in this situation, this court agrees that there is
       sufficient evidence to support a need for immediate action rather
       than require the DOC to wait until a potentially dangerous situation
       develops.

       We agree with the district court’s reasoning. AFSCME has been unable to

carry its heavy burden and prove PERB’s decision was “[b]ased upon an

irrational, illogical, or wholly unjustifiable application of law to fact.” Iowa Code §

17A.19(10)(m). We affirm PERB’s dismissal of AFSCME’s prohibited practice

complaint.

       AFFIRMED.